The title of the Act of March 13, 1915, P.L. 39, is "An Act relative to judgments and prescribing the duties of prothonotaries in connection therewith."
The second section shows clearly that its purpose is to furnish the taxing authorities with information as to the addresses of judgment creditors so that the proper taxes on money at interest may be levied and collected from them.
The Act declares the duty of the prothonotary when a judgment note is presented for entry. He is directed not to enter it unless a certificate signed by the judgment creditor or his "duly authorized attorney or agent" is produced setting forth the precise residence address of the said creditor. It provides no penalty in case the prothonotary disobeys his instructions. It does not declare that a judgment entered pursuant to the directions in the note, but without the production of such certificate shall be void. It does not prescribe what authority, whether verbal or in writing, must be given an attorney or agent to permit him to sign the required certificate; or how such authority is to be shown the prothonotary; nor the effect on the validity of the judgment if the certificate should happen to have been signed by a person not duly authorized by the judgment creditor to sign it on his behalf.
The second section of the Act provides that the prothonotary shall monthly prepare and deliver to the county authorities a list of all judgments entered during *Page 27 
the preceding month, with the names and residence addresses of the judgment creditors and the amount of the respective judgments. No one would seriously consider holding a judgment creditor responsible for the prothonotary's failure to perform this duty.
The certificate forms no part of the judgment. It is merely a step in the entry of the judgment which the prothonotary is directed to follow and which he disregards at his peril. But if he disregards it, it is not provided that his failure to obey the law shall be visited on the judgment creditor and not on himself.
In the present case the spirit of the law, though not the letter, was complied with. The correct address of the judgment creditor was written on the back of the judgment note and from this notation the full information required has been furnished the taxing authorities. I am unwilling to strike off a judgment and invalidate its lien merely because a prothonotary neglected to perform his duty, — especially where his dereliction has not harmed the Commonwealth or the County —, in the absence of a clear direction in the statute that the neglect of the prothonotary shall have that effect.
I would reverse the order and reinstate the judgment.
TREXLER, J., joins in this dissent.